OPINIÓN CONCURRBNTB EMITIDA POR EL
JUEZ ASOCIADO SR. WOLF
La opinión y sentencia que anteceden, hasta donde nos es dable hacerlo, resuelven el punto de que ninguna corte en un caso que necesariamente envuelva la inconstitucionalidad *841de mi estatuto, debe actuar para restringir a un demandado a menos que liaya una fuerte demostración de tal inconstitu-cionalidad. Aparte del liecbo de que en mi pleito de injunction mi opinión cabal es que, la ley de 1902 relativa a la efec-tividad de sentencias no tiene aplicación, estoy conforme con la opinión del tribunal. Sin embargo, si la ley impugnada no es inconstitucional, entonces no surge causa de acción al-guna en los demandantes, y no puede expedirse orden pro-hibitiva de clase alguna. Debile fimdamentum fallit opus. Asimismo, suponiendo que la ley sea inconstitucional, si los demandantes, cualesquiera que fuesen sus derechos, por otra parte no tenían cansa de acción contra el Gobernador, enton-ces, de igual modo, no podía expedirse orden prohibitiva en este caso. Sostuvieron los demandantes, si no estoy equi-vocado, que la suficiencia de la demanda no podía ser inves-tigada. Empero, si la falta de causa de acción inevitable-mente daría al traste con la orden de aseguramiento, la dis-cusión de aquélla no puede considerarse como obiter dicta. Originalmente, los demandantes insistieron en que no debía considerarse en este tribunal cuestión alguna de constitueio-nalidacl. Los abogados del Gobierno igualmente creyeron que tal discusión era innecesaria, ya que sostenían que, aten-didos los términos del estatuto de 1902, no podía librarse el aseguramiento. Mantengo, sin embargo, que, como la consi-deración de las cuestiones constitucionales podría poner tér-mino a toda la controversia, y el asunto estaba debidamente ante nosotros, llegó a ser mi deber escudriñar la demanda para determinar si procedía algún remedio contra la posi-ble actuación del Gobernador. Una contestación negativa tendería a sacar este caso de las cortes más rápidamente, y probablemente otros casos.
Antes de terminar la vista del caso en algunas de sus va-rias etapas, las cuestiones constitucionales fueron discutidas hasta cierto punto por ambas partes. Según resuelve la opi-nión, la presunción de constitucionalidad está fuertemente a favor de un estatuto. Por tanto, era deber de los demandan-*842tes controvertir esta presunción. Ellos no lo han hecho. Por el contrario, el estudio que me ha sido posible hacer me convence de que no se ha alegado fundamento alguno de in-constitucionalidad que pueda destruir la totalidad de la ley. Tal vez puedan prevalecer algunos motivos de nulidad, pero no militarían contra la constitucionalidad de la ley como un todo. Procederé a examinar los principales fundamentos alegados y discutidos contra la constitucionalidad de la ley.
Una de las principales cuestiones a que he prestado consi-deración es que la ley fué aprobada después del 15 de abril de 1931, mientras que por virtud de nuestra Carta Orgánica la sesión legislativa debió haber terminado en dicho día. La ley, sin embargo, ha sido “enrolada” y certificada por el Presidente del Senado y el de la Cámara de Representan-tes, e impresa en las leyes de Puerto Rico. Bajo esta situa-ción, a menos que los demandantes puedan demostrar que el caso es distinto, una ley así “enrolada” no puede impug-narse. Field v. Clark, 143 U.S. 649, 700; Chesapeake & Potomac Telephone Co., v. Manning, 186 U.S. 238, 245; Flint v. Stone Tracy Co., 220 U.S. 107, 143; Leser v. Garnett, 258 U.S. 130, 137; y para un caso más directo que envuelve la terminación de la sesión en la fecha fijada por la Constitu-ción, véase Capito v. Topping, 22 L.R.A. (N.S.) 1089, 64 S.E. 845.
La Ley No. 99 no es en sentido alguno mía para obtener ingresos, según arguyen los demandantes. Cuando los in-gresos son un incidente de la ley principal, el principio cons-titucional invocado no es aplicable. Tan sólo cuando el fin de la ley es claramente obtener rentas, es que el proyecto debe originarse en la Cámara de Representantes. La Legis-latura, de conformidad con los artículos 29 y 37 de la Carta Orgánica, tiene poder para abolir o crear municipios, y puede otorgar todas las medidas o facultades necesarias para po-ner en vigor la ley. Twin City Bank v. Nebeker, 167 U.S. 196; Millard v. Roberts, 202 U.S. 429; United States v. Norton, 91 U.S. 566; Northern Counties Invest. Trust v. *843Sears, 30 Oregon 388, 41 Pac. 931, 35 L.R.A. 188 y nota; Rankin v. City of Henderson, 7 S.W. 174. Es interesante notar también que la llamada Ley Foralcer organizando nn gobierno civil para Puerto Rico mny probablemente se ori-ginó en el Senado de los Estados Unidos.
Se presentaron varias objeciones al títnlo de la ley. Cuando ha de crearse un municipio y hacia este hecho se llama la atención en el título, éste se convierte en un rótulo de lo que contiene la ley. Los actores mantuvieron que cier-tas materias no fueron mencionadas en el título, pero la ley también contiene un gran número de otras que tampoco lo fueron. • La conclusión a que he llegado, sostenido por los tribunales, es que si la contención de los demandantes hu-biera de prevalecer, prácticamente habría que hacer men-ción en el título a todas las cláusulas de una ley. Como au-toridades para este párrafo cito Montclair v. Ramsdell, 107 U.S. 147; Louisiana v. Pilsbury, 105 U.S. 278; Carter County v. Sinton, 120 U.S. 517, 526; Blair v. Chicago, 201 U.S. 400; Rodríguez v. P.R. Ry. Lt. & P. Co., 30 D.P.R. 931.
Se alega bajo consideraciones similares que la ley fué en-mendada a tal extremo que se convirtió prácticamente en un nuevo proyecto. Las autoridades son claras en el sentido de que cuando se substituye el anterior por un nuevo pro-yecto, si los cambios efectuados son germanos al título o al propósito del título, no se viola precepto constitucional al-guno. Cito, por la aplicación que pudieran tener, los si-guientes casos: Wood v. City of Wheeling, 102 S.E. 259; Devock v. Moore, 63 N.W. 424; Threft v. Towers, 95 Atl. 1064; Attorney General ex rel Pack v. Barton, 11 Mich. 367; State ex rel McCaffery v. Mason, 55 S.W. 636; State ex rel Davis Atty. Gen. v. Cox, 178 N.W. 913; Southern R. Co. v. Memphis, 41 L.R.A. (N.S.) 828, 838; People ex rel Hart v. McElroy, 40 N.W. 750; Southern Ry. Co. v. Mitchell, 37 So. 85.
Igualmente, también creo que se hizo una identificación suficiente del municipio de San Juan al referirse la ley a la *844“Capital”. Popularmente, San Juan es con frecuencia men-cionado como la capital. Además, la Ley Orgánica dispone que la capital de Puerto Rico será la ciudad de San Juan, manteniéndose en ella el asiento del gobierno.
Respecto al derecho al voto, la Legislatura no está obli-gada a otorgar a los ciudadanos de un municipio el derecho inmediato a votar. El gobierno de los municipios está en-teramente bajo el dominio de la Legislatura. En el caso de Martínez Nadal v. Saldaña, 38 D.P.R. 446, la cuestión en-vuelta era el derecho a votar para ciertos cargos como el de Comisionado Residente en Washington, en que este de-recho estaba protegido por la Carta Orgánica. El pueblo tiene derecho a elegir sus senadores y representantes, y la legislatura así constituida se supone que exprese la voluntad del pueblo.
Aun asumiendo que la ley sea inconstitucional, los de-mandantes no me convencen de que el derecho que el Gober-nador tiene a hacer nombramientos sea otra cosa que uno de carácter político, y la regia general es que las cortes no pue-den intervenir en la discreción política. Luther v. Borden, 7 How. 1; State of Georgia v. Stanton, 6 Wall 50; New Jersey v. Sargent, 269 U.S. 328; Taylor and Marshall v. Beckham (No. 1) 178 U.S. 548, 557; Pacific Telephone Co. v. Oregon, 223 U.S. 118.
Como pleito de injunction, estoy inclinado al criterio de que, a virtud de la sección 4 de la ley de injunctions, no po-dría expedirse una orden prohibitiva contra el Gobernador.
Como hemos resuelto que el pleito es uno de injunction, se hace innecesario considerar ampliamente algunas de las cuestiones principales planteadas por las partes. Bajo el razonamiento contenido en los alegatos del Gobierno y el original del amicus curiae, me inclino fuertemente al criterio de que, aun considerando el presente como un pleito ordinario, no surgiría obligación alguna de no hacer. Asimismo, que excepto' en pleitos de injunction la acción sería prematura. Lo que quiero decir es que desde cualquier aspecto que se *845mire el caso, los demandantes no tienen relación o nexo al-guno a su favor con el Gobernador en lo que se refiere al po-der de éste para nombrar.
Estoy autorizado para decir que mis colegas no disien-ten necesariamente de la mayor parte de las consideraciones de esta opinión, pero creen que es poco aconsejable discutir-las todas en este recurso de certiorari.
Por las razones que anteceden, soy de opinión que la or-den de la Corte de Distrito de San Juan de fecha 24 de ju-lio, 1931, debe ser anulada.